Judgment, Supreme Court, New York County, entered May 31, 1977, unanimously reversed, on the law and on the facts, and a new trial directed on the issue of damages only, with $60 costs and disbursements of this appeal to appellant, unless plaintiff, within 20 days after service upon her by defendant of a copy of the order entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $100,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is unanimously affirmed, without costs and without disbursements. The damages proven by plaintiff warranted a verdict no greater than the $100,000 to which plaintiffs recovery should be limited. In other respects, the court has reviewed the contentions of error urged by the defendant-appellant; those of any technical merit are found nonprejudicial. Concur—Kupferman, J. P., Lupiano, Yesawich, Sandler and Sullivan, JJ.